Citation Nr: 0826187	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  05-32 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for residuals of a 
meniscectomy of the right knee.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1969 to August 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in June 2004, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, SC.  

In June 2008, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record. 

In a rating decision in November 1971, the RO denied service 
connection for a right knee disability.  Since the rating 
decision of November 1971, the regulation, pertaining to the 
presumption of soundness, 38 C.F.R. § 3.304(b), was amended, 
creating a different standard for rebutting the presumption 
of soundness.  The veteran's current claim under the amended 
version of 38 C.F.R. § 3.304(b) is a claim separate and 
distinct from the claim previously and finally denied prior 
to the change in the law.  For this reason, the claim is 
restyled as service connection for residuals of a 
meniscectomy of the right knee and will be considered on the 
merits without regard to finality and the requirement to 
submit new and material evidence to reopen the claim.  
Spencer v. Brown, 4 Vet. App. 283, 288-89 (1994). What the RO 
determined in this regard is not controlling.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The service treatment records show that in August 1970 the 
veteran underwent a right knee meniscectomy.  While the 
claims folder includes the service medical records, the in-
patient records of the hospitalization have not been 
requested.  

In light of the above, VA has the duty to request the service 
treatment records that are pertinent to the claim, requiring 
further evidentiary development.

Accordingly, the case is REMANDED for the following actions:

1. Ask the National Personnel Records 
Center to search for in-patient records 
to include the operative report, 
pertaining to a right knee 
meniscectomy, at the U.S. Walson Army 
Hospital in Fort Dix, NJ, in August 
1970. 

2. After the development requested is 
completed, adjudicate the claim.  If 
the benefit sought remains denied, 
provide the veteran a supplemental 
statement of the case and return the 
case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

